 

IN THE UNITED STATES DISTRICT COURT
- MIDDLE DISTRICT OF TENNESSEE
AT NASHVILLE

 

*
: * METROPOLITAN PROPERTY &
a. ” CASUALTY INSURANCE COMPANY,

Docket No.:

Ia

7 Plaintiff,
Vv. Judge:

LESLY NOLASCO d/b/a

. . Magistrate:
‘7 JOYERIA ¥ PERFUMERIA LESLY,

al MJC INSURANCE GROUP, LLC,

ai LEON WRIGHT,
*
tpt

=
#
;

Defendants.

 

ae COMPLAINT

 

4 <t * Comes now Metropolitan Property & Casualty Insurance Company
To ‘o> (“Metropolitan”) and for its Complaint, states as fcllows:
Parties

ee atta 1. Plaintiff Metropolitan is an insurance company

“ organized under the laws of the State of Rhede Island with its
2 principal place of business in Warwick, Rhode Island.

ead 2, . The Defendant Lesly Nolasco d/b/a Joyeria Y Perfumeria
Lesly (“Lesly”) is a Tennessee resident operating a jewelry/
Be pawn/community banking business in Antioch (Davidson County),

~~ s Tennessee.

* ww Case 3:20-cv-00152 Document1 Filed 02/21/20 Page 1 of 7 PagelD #: 1

 

 
3. The Defendant MJC Insurance Group, LLC (“MJC”) is a
limited liability company organized to do business in the State
of Tennessee with its principal place of business in Brentwood
(Williamson County}, Tennessee.

4, The Defendant Leon Wright is a Tennessee resident doing
business as an insurance agent with MJC in Brentwood (Williamson
County), Tennessee.

Jurisdiction

5. There exists complete diversity of citizenship pursuant
to 28 U.S.C. § 1332. The amount in controversy, without interest
or costs, exceeds the sum or the value specified by 28 U.S.C. §

1332.

6. In addition to seeking a monetary award for damages,
Metropolitan seeks a Declaratory Judgment of the rights and

duties of the parties under the policy of insurance, pursuant to

the Declaratory Judgment Act, 28 U.S.C. § 2201.

Factual Background
7. Lesly operates a business at 2761 Murfreesboro Pike,
Suite 204, Antioch, Tennessee 37013 as a sole proprietorship.
8. Lesly had procured insurance coverage with another
insurance carrier for her business through MJC and Leon Wright

prior to 2018.

Case 3:20-cv-00152 Document1 Filed 02/21/20 Page 2 of 7 PagelD #: 2
oom
8
.* 9. On or about October 28, 2018 MJC and Wright submitted
~*
ove an application on behalf of Lesley for a Business Owner Policy
* ie to Metropolitan. In the application MJC and Wright entered the
-* following class code for Lesly’s business; 59715 - jewelry -
~ retail costume (policy attached as Exhibit 1).
-
a 10. On cr about July 14, 2019, Lesly submitted a claim
“ under the policy for a burglary and theft. Lesly submitted the
~ claim for a total loss of five hundred thirty-eight thousand one
ze hundred forty-seven dollars ($538,147.00). This claim included
- twenty-five thousand dollars ($25,000.00) in cash, three hundred
2" dollars ($300.00) in coins, pawned jewelry totaling fifty
ri
77 thousand four hundred thirty-five dollars ($50,435.00), over
“~ four hundred thousand dollars ($400,900.00) in jewelry, two (2)
7 safes, a camera system, and other damages. This claim far
a exceeds the coverage and limits of the policy.
," 11. During the investigation of the claim, Metropolitan
el learned that Lesly was not operating a costume jewelry store but
-* was in fact operating a jewelry-retail store dealing in
-_ thousands of dollars in 14 karat gold jewelry and other items.
te 12. Metropolitan’s investigation also disclosed she was
onl
“ operating an unlicensed pawn shop, loaning customers money and
a holding jewelry and gold as security until the loans were
_ repaid.
~e 1
et 3

om
” at
o
oe Case 3:20-cv-00152 Documenti1 Filed 02/21/20 Page 3 of 7 PagelD #: 3
» *

il

 
13. kLesly also was operating a “tanda,” which, by
information and belief, operates like a community bank where
money is put in by several individuals and held for a period of
time to be distributed later.

14. The information submitted by MJC and Wright in the
application was a misrepresentation of the business operated
byLesly and it materially increased the risk of loss to
Metropolitan as Lesly was not operating a retail costume jewelry
store.

15. Metropolitan relied on the information provided by MJC
and Wright when issuing the policy to Lesly. MJC and Wright had
a duty to submit accurate information to Metropolitan to
evaluate the risk. MJC and Wright breached that duty and are
liable for the damages caused by their negligence and breach.

16. If MIC and Wright had properly informed Metropolitan
of the nature cf Lesly's jewelry business, and that the pawn
business and “tanda” were in operation on the same premises,
Metropelitan would not have insured the property. .

17. Based on Metropolitan's investigation, either MJC or
Wright did not disclose the true nature of the risk to
Metropolitan, or Lesly did not describe the true nature of the
risk to MJC and Wright. Under either scenario, Metropolitan
relied on incorrect information provided by MJC and Wright in

4

Case 3:20-cv-00152 Document1 Filed 02/21/20 Page 4 of 7 PagelD #: 4

 

 
a
a
ay

€ te 44
gota Rg

ge 2
a% a, a

ig te,

gv a

Tis

anv
oy
ke

~*

issuing the policy that would not have been issued if the
correct information had been provided. Thus, an actual
controversy exists among the parties.

18. The misrepresentations submitted by MUJC and Wright to
Metropolitan increased the risk of loss and were made with
actual intent to deceive. Pursuant to T.C.A. § 56-7-103, the
policy is defective or void.

19. In good faith, and based on the terms of the policy
issued, Metropolitan has paid Lesly forty-nine thousand one
hundred one dollar ($49,101.00) as the total amount owing under
the policy after applying the appropriate limits. In addition,
Lesly made a claim for business interruption, but
based on the information provided, it has been determined that
she suffered no covered business interruption loss.

20. In addition to the amount paid to Lesiy, Metropolitan
has incurred extensive costs and fees in investigating this
matter, including, but not limited to, attorney's fees,
investigators, court reporters, and accountant fees. In total,
Metropolitan has expended over seventy-five thousand dollars
($75,000.00), exclusive of interest and costs, as a result of
the. negligence or intentional omission by MJC and Wright in

providing incorrect information to Metropolitan. Metropolitan is

Case 3:20-cv-00152 Document1 Filed 02/21/20 Page 5 of 7 PagelID #: 5

 
 

 

entitled to reimbursement from MJC and/or Wright for the amount

paid to Lesly and the expenses and costs incurred.

WHEREFORE, Metropolitan prays this Court:

1.

Determine that the policy is void ab initio and thereby
rescinded;

Otherwise declare the rights and duties of the parties
under these circumstances and under the policy;

Award a judgment against MJC and/or Wright for the
ameunt paid to Lesly under the policy and for the
costs and expenses incurred in an amount not less than
seventy-five thousand dollars ($75,000.00), exclusive
of interest and costs, as a result of the negligent or
intentional omission of information in procuring the
policy on Lesly's behalf, and for any additional
amount owed to Lesly found by this Court; and

For such other, further, and general relief as this

Court may deem appropriate.

Case 3:20-cv-00152 Document1 Filed 02/21/20 Page 6 of 7 PagelD #: 6

 

 
ie

 

 

Respectfully supmitted,

/S/Michael PB. Mills

MICHAEL P. MILLS, BPR #10551
MILLS & CGOPER

Attorneys for Plaintiff

1896 General George Patten Drive
Suite 700

Franklin, TN 37067

615-221-8218
Michaeimills@miliscooper.
comeastbiz.net

Case 3:20-cv-00152 Document1 Filed 02/21/20 Page 7 of 7 PagelD #: 7

 

 
